LEWIS, Judge.
The State’s sole assignment of error is to the lower court’s suppression of defendant’s prior conviction. It argues that the trial court made inadequate findings to support total suppression of the evidence and that G.S. 8C-1, Rule 609 allows introduction of the conviction to impeach the defendant should he testify.
It should be noted at the outset that our scope of review of an order such as this is strictly limited to determining whether the trial judge’s underlying findings of fact are supported by compe*646tent evidence, in which event they are conclusively binding on appeal, and whether those factual findings in turn support the judge’s ultimate conclusion of law. State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982). “Indeed, an appellate court accords great deference to the trial court in this respect because it is entrusted with the duty to hear testimony, weigh and resolve any conflicts in the evidence, find the facts, and, then based upon those findings, render a legal decision. . . .” Id. at 134, 291 S.E.2d at 620.
We find that the trial court did not abuse its discretion in refusing to allow the admission of defendant’s 1973 conviction at trial. As a general rule, after a hearing on a motion to suppress the evidence, the trial court must make written findings of fact and conclusions of law. G.S. 15-977(f); State v. Parks, 77 N.C. App. 778, 781, 336 S.E.2d 424, 426 (1985), appeal dismissed and cert. denied, 316 N.C. 384, 342 S.E.2d 904 (1986). When making its findings, G.S. 8C-1, Rule 609(b) requires that the court make findings as to the specific facts and circumstances which demonstrate that the probative value outweighs the prejudicial effect. State v. Hensley, 77 N.C. App. 192, 334 S.E.2d 783 (1985), cert. denied, 315 N.C. 393, 338 S.E.2d 882 (1986).
In the present case, all the trial judge found was that the conviction was over fourteen years old and that the probative value was outweighed by the prejudicial effect. These conclusory findings do not satisfy the “specific facts and circumstances” requirement of Rule 609(b). Id. However, the trial court’s failure to make appropriate findings is not reversible error. Where there is no material conflict in the evidence, findings and conclusions are not necessary. State v. Edwards, 85 N.C. App. 145, 354 S.E.2d 344, cert. denied, 320 N.C. 172, 358 S.E.2d 58 (1987).
In the present case, the State failed to make any objections, file an answer, or offer any evidence at the suppression hearing. Since the State offered no evidence or rebutted defendant’s affidavits and allegations, there was no material conflict in the evidence before the trial court, and suppression was permissible.
Affirmed.
Chief Judge HEDRICK and Judge ORR concur.